
	
		III
		112th CONGRESS
		2d Session
		S. RES. 599
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Kirk,
			 Mr. Lieberman, Mr. Rubio, Ms.
			 Mikulski, Mr. Risch,
			 Mr. Udall of Colorado,
			 Mr. Wicker, Mrs. Feinstein, Mr.
			 Moran, Mr. Coons,
			 Mr. Crapo, Mr.
			 Warner, Mr. Hoeven,
			 Ms. Cantwell, Mr. Coats, Mr. Nelson of
			 Florida, Ms. Collins,
			 Mr. Cardin, Mr.
			 Graham, Mr. Casey,
			 Mr. Roberts, Mr. Corker, Mr.
			 Menendez, Mr. Boozman,
			 Mr. Isakson, Mr. Toomey, Mr.
			 Blunt, Mr. Cochran,
			 Mr. Cornyn, Ms.
			 Klobuchar, Mr. Schumer,
			 Mr. Burr, Mr.
			 Franken, Mr. Kyl,
			 Mr. Johnson of South Dakota,
			 Mr. Barrasso, Mr. Blumenthal, Mr.
			 Heller, Mr. Brown of Ohio,
			 Mr. Johanns, Mr. Manchin, Mrs.
			 Hagan, Mr. Wyden,
			 Mr. Lautenberg, Mr. Baucus, Mr.
			 Whitehouse, Mr. Vitter,
			 Mr. Thune, Mrs.
			 Shaheen, Ms. Stabenow,
			 Mr. Portman, Ms. Landrieu, Mr.
			 Grassley, Mr. Tester,
			 Ms. Murkowski, Mr. Durbin, Mr.
			 Bennet, Mr. Kohl,
			 Mrs. Murray, Mr. Udall of New Mexico, Mr. Pryor, Mr.
			 Begich, Mr. Reed,
			 Mrs. Hutchison, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing vigorous support and unwavering
		  commitment to the welfare, security, and survival of the State of Israel as a
		  Jewish and democratic state with secure borders, and recognizing and strongly
		  supporting its right to act in self-defense to protect its citizens against
		  acts of terrorism.
	
	
		Whereas Hamas was founded with the stated goal of
			 destroying the State of Israel;
		Whereas Hamas has been designated by the Secretary of
			 State as a Foreign Terrorist Organization;
		Whereas Hamas refuses to recognize Israel's right to
			 exist, renounce violence, and accept previous agreements between Israel and the
			 Palestinians;
		Whereas Hamas has launched thousands of rockets and
			 missiles since Israel dismantled settlements and withdrew from Gaza in
			 2005;
		Whereas terrorists in the Hamas-controlled Gaza Strip have
			 fired approximately 900 rockets and missile shells into Israel this year, an
			 increase from roughly 675 attacks in 2011 and 350 in 2010;
		Whereas Hamas has increased the range of its rockets,
			 reportedly with support from Iran and others, putting additional large numbers
			 of Israelis in danger of rocket attacks from Gaza;
		Whereas, on November 14, 2012, President Barack Obama
			 condemned the rocket fire from Gaza into Israel and reiterated Israel's right
			 to self-defense; and
		Whereas Israel, a fellow democracy, has an inherent right
			 to self defense in the face of terrorist attacks: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 unwavering commitment to the security of the State of Israel as a Jewish and
			 democratic state with secure borders, and recognizes and strongly supports its
			 inherent right to act in self-defense to protect its citizens against acts of
			 terrorism;
			(2)reiterates that
			 Hamas must end Gaza-linked terrorist rocket and missile attacks against Israel,
			 recognize Israel's right to exist, renounce violence, and agree to accept
			 previous agreements between Israel and the Palestinians;
			(3)urges the United
			 Nations Security Council to condemn the recent spike in Gaza-linked terrorist
			 missile attacks against Israel, which risk causing civilian casualties in both
			 Israel and Gaza; and
			(4)encourages the
			 President to continue to work diplomatically with the international community
			 to prevent Hamas and other Gaza-based terrorist organizations from retaining or
			 rebuilding the capability to launch rockets and missiles against Israel.
			
